DETAILED ACTION
This office action is in response to the communication received on February 1, 2022 concerning application No. 16/414,215 filed on May 16, 2019.
	Claims 1-8, 12, 16, 20-22, 26-28, 31, 33-40, 49, 56, 60-69, and 73-75 are currently pending and claims 1-8, 12, 16, 20-22, 26-28, 31, and 33-34 remain withdrawn.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 02/01/2022 in regards to the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claim objection of claims 60 and 61.
Applicant’s arguments filed 02/01/2022 in regards to the claim rejections under 35 USC 112a have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112a rejections of claims 37-40 and 74.
Applicant’s arguments filed 02/01/2022 in regards to the claim rejections under 35 USC 112b have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112a rejections of claims 35, 60, and 69.
Applicant's arguments filed 02/01/2022 in regards to the claim rejections under 35 USC 103 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “the graphics processing unit executing a machine learning program”, examiner respectfully disagrees. Ralovich (US 20160287214) which was previously relied upon in the rejection of claim 56 teaches in [0039], “a machine learnt classifier .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation “an input from the touchscreen display to perform one or more machine learning operations using the graphics processing unit” which is considered indefinite. It is not clear to the examiner whether the input and performed machine learning operation are the same or in addition to the input and executed machine learning program performed in claim 35 from which claim 56 depends.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20140114190, hereinafter Chiang) in view of Ralovich et al. (US 20160287214, hereinafter Ralovich).
Regarding claim 35, Chiang teaches a method of operating a portable medical ultrasound imaging device (Abstract), the portable medical ultrasound imaging device comprising a transducer probe ([0086] transducer/probe 150 in fig 9A), a portable housing ([0086], portable data/video processing unit in fig. 9A which should be labeled as housing 102) having a computer (single board computer 106 in fig. 9A) and a graphics processing unit ([0132], “computer motherboard 106 includes and input/output (i/o) and graphics chipset 1704”, the graphics chipset is considered the graphics processing unit) in the portable (fig. 9A shows that the computer 106 is located within the portable housing), the computer including at least one processor and at least one memory (microprocessor 1124 and core memory 1122 in fig. 17), a display (display 104 in fig. 9A) for displaying an ultrasound image ([0084] and figs. 8A-8C show an ultrasound image being displayed on display 104), and wherein the graphics processing unit is communicably coupled to the computer (fig. 17 shows that the graphic processing unit 1704 is a part of the computer 106 therefore they are communicably coupled), the method comprising the steps of: 4 MEl 36894961v.1Application No.: 16/414,215Docket No.: 122258-03006 
processing signals from a transducer in the transducer probe with an ultrasound beamforming device ([0099] explains the processing of signals by the ultrasound engine 108 which includes beamformer 1110); 
receiving, at the computer, a first input from a control panel (Claim 26 teaches that a computer receives a first input from a control panel); and 
in response to the first input ([0073] teaches that the user inputs implement at least one of many operational and/or functions of the device).
Chiang does not specifically teach processing ultrasound image data with the graphics processing unit executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit.
However, 
Ralovich in a similar field of endeavor teaches processing ultrasound image data ([0004] discloses that the imaging is ultrasound based meaning ultrasound data is generated) with the graphics processing unit executing a machine learning program configured to perform an iterative computational process ([0039], “a machine learnt classifier is applied by a processor (e.g., …graphics processing unit)”, [0039] goes on to further explain the machine learnt classifier is used to indicate whether an object is represented by the data. [0039]-[0041] disclose that the machine learnt classifiers are learning and relearning from the training data and feedback to improve the machine-learnt classifiers, meaning the program is an iterative computational process) to generate an output from the graphics processing unit ([0039] discloses “the machine-learnt classifier… indicates whether the object is represented by the data for the volume and where” the indication is considered to be the generated output and because the machine learnt classifier is being performed by the graphics processing unit the indication is considered to be from the graphics processing unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chiang to process ultrasound image data with the graphics processing unit executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit. the motivation to apply the known technique of processing ultrasound image data with the graphics processing unit executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit of Ralovich to the method of Chiang would be to allow for the predictable results of providing an automated way of determining whether the object is located within the ultrasound data.
Regarding claim 73, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang further teaches the beamforming device is in the transducer probe or the device or wherein the beamforming device has a first beamformer in the transducer probe and a ([0099], “the ultrasound engine 108 includes a sampled-data beamformer 1110” which means that the beamformer is located within the device). 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Tanter et al. (“Ultrafast Imaging in Biomedical Ultrasound”, hereinafter Tanter).
Regarding claim 36, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang further teaches the display comprises a touchscreen display ([0084], “touch screen display 104”) on the portable housing having a tablet form factor.
Chiang in view of Ralovich does not specifically teaches the graphics processing unit is configured to perform more than 1000 giga float point operations per second.
However,
Tanter in a similar field of endeavor teaches graphics processing unit that is configured to perform more than 1000 giga float point operations per second (pg. 104, col. 2, para. 2, discloses the computational power produced by graphical processing units is about 1500 GFLOPs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to have the graphics processing unit be configured to perform more than 1000 giga float point operations per second. The motivation to apply the known technique of having the graphics processing unit be configured to perform more than 1000 giga float point operations per second of Tanter to the method of Chiang in view of Ralovich would be to allow for the predictable results of processing images faster.
Regarding claim 56, Chiang in view of Ralovich and Tanter teaches the method of claim 36, as set forth above. Chiang further teaches receiving, at the computer, an input from the touchscreen display to perform an operation ([0073] teaches that the user inputs implement at least one of many operational and/or functions of the device) and Ralovich further teaches the operation is one or more machine learning operations using the graphics processing unit ([0039], “a machine learnt classifier is applied by a processor (e.g., … graphics processing unit)”).

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich and Tanter as applied to claim 36 above, and further in view of Courtney et al. (US 20150366536, hereinafter Courtney).
Regarding claim 37, Chiang in view of Ralovich and Tanter teaches the method of claim 36, as set forth above. Chiang further teaches receiving, at the computer, a second input from the touchscreen display (claim 3 teaches that the computer receives a second input from the touch screen) of the portable housing ([0070] states that display 104 is a touch screen display and display 104 is located within the portable housing located in fig. 9A).
Chiang in view of Ralovich and Tanter does not specifically teach the input selects from a plurality of automated classifiers of the machine learning program.
However, 
Courtney in a similar field of endeavor teaches the input selects from a plurality of automated classifiers of the machine learning program ([0125] teaches inputting image data parameters into a pattern recognition algorithm where the algorithm can be a neural network and [0127] discloses that the input parameters influence the identification of the region of interest meaning the parameters are used to select the classifiers used in the neural network to identify the region of interest. Additionally, [0127] discloses that the system is automated making the classifiers automated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich and Tanter to have the input select from a plurality of automated classifiers of the machine learning program. The motivation to make this modification is so that the input can influence the identification of regions of interest, as recognized by Courtney ([0127]).
Regarding claim 38, Chiang in view of Ralovich, Tanter and Courtney teaches the method of claim 37, as set forth above. Chiang further teaches the second input corresponds to a double tap gesture against the touchscreen display (claim 4 teaches that the second input is a double tap gesture on the touch screen).
Regarding claim 39, Chiang in view of Ralovich, Tanter and Courtney teaches the method of claim 37, as set forth above. Chiang further teaches in response to the second input from the touchscreen display, displaying a first cursor inside a region of a virtual window displaying a magnified image (claim 5 teaches that the second input leads to the display of a first cursor).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich, Tanter, and Courtney as applied to claim 39 above, and further in view of Rothberg et al. (US 20170360412, hereinafter Rothberg).
Regarding claim 40, Chiang in view of Ralovich, Tanter, and Courtney teaches the method of claim 39, as set forth above. Chiang further teaches receiving, at the computer, a third (claim 29 teaches receiving a third input from the touch screen display).
Chiang in view of Ralovich, Tanter, and Courtney does not specifically teach that the input is configured to actuate an ejection fraction measurement of a heart.
However, 
Rothberg in a similar field of endeavor teaches the input is configured to actuate an ejection fraction measurement of a heart ([0216]-[0217] and fig. 7D shows that when the user selects the “begin measurement” button at 724 and ejection fraction measurement is actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich, Tanter, and Courtney to have the input be configured to actuate an ejection fraction measurement of a heart. The motivation to make this modification is so that the system can begin collection data for the ejection fraction, as recognized by Rothberg ([0216]).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Rothberg et al. (US 20170360412, hereinafter Rothberg).
Regarding claim 49, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang further teaches receiving, at the computer, a further input from the display to select a machine learning operation or computer aided operation displayed on a menu on the display from a plurality of such operations ([0073] teaches that the user inputs implement at least one of many operational and/or functions of the device which represent a computer aided operation. Figs. 4A-4C show that the options are displayed as a menu on the display).
Chiang in view of Ralovich does not specifically teach at least one such operation comprising modifying a transducer probe position for a cardiac imaging procedure.
However, 
Rothberg in a similar field of endeavor teaches an operation comprising modifying a transducer probe position for a cardiac imaging procedure ([0185], “the computing device 04 may use a machine learning technique to directly map the ultrasound image 110 to an output to provide to the user such as an indication of proper positioning or an instruction to reposition the ultrasound device 102 (e.g., instruction 108)” and [0192], “the target position 204 may be over a heart of the subject”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to have an operation comprising modifying a transducer probe position for a cardiac imaging procedure. The motivation to make this modification is so that the transducer probe can be in the correct position for imaging, as recognized by Rothberg ([0192]).

Claims 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Slayton et al. (US 20070167709, hereinafter Slayton).
Regarding claim 60, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang further teaches the portable housing has a tablet form factor ([0069], “the housing 102 can be implemented in a tablet form factor”), the portable housing having a front ([0069], “the housing 102 having a front panel 101”), wherein the display is a touchscreen display ([0069], touch screen display 104) for displaying the ultrasound image (fig. 20 shows that the touch screen display displayed ultrasound images), the touchscreen display being disposed on the front panel ([0069], “the touchscreen display 104 is disposed on the front panel 101”), the portable medical ultrasound imaging device including an ultrasound beamformer circuit of the ultrasound beamforming device disposed in the portable housing (fig. 11 shows that beamformer 1110 is located within the ultrasound engine 108 which fig. 9A shows is located within the portable housing), the touchscreen display and the ultrasound beamforming device being communicably coupled to the computer (fig. 9A shows that the display 104 and the ultrasound engine 108 are coupled to the computer 106), the method further comprising the steps of: receiving ultrasound image data of the region of interest ([0009] “ultrasound image displayed on the touchscreen display” and [0079] teaches that a user touches the touch screen in the vicinity of a region of interest meaning that the region of interest is received and displayed on the touch screen).
Chiang in view of Ralovich does not specifically teach the transducer probe has an electromagnetic sensor and the system receives camera image data of a region of interest.
However, 
Slayton in a similar field of endeavor teaches the transducer probe has an electromagnetic sensor ([0054], “the positioning indicator can comprise an electromagnetic device configured within transducer 102 that can be suitably by electromagnetic sensors”) and the system receives camera image data of a region of interest ([0057] describes a video camera that captures footage of the position and orientation of the transducer 602 on with respect to the treatment area where the treatment area includes the region of interest).
([0052], [0057]).

Claims 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Pelissier et al. (US 20160278739, hereinafter Pelissier).
Regarding claim 61, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang in view of Ralovich does not specifically teach encrypting data with the portable medical ultrasound imaging device.
However, 
Pelissier in a similar field of endeavor teaches encrypting data with the portable medical ultrasound imaging device ([0103], “ultrasound imaging device 104 encrypts ultrasound image data” and [0027] teaches the ultrasound device is a laptop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to encrypt data with the portable medical ultrasound imaging device. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).
Regarding claim 62, Chiang in view of Ralovich and Pelissier teaches the method of claim 61, as set forth above. Pelissier further teaches the encrypting step is performed with an ([0144] teaches a multitude of circuits are capable of performing the steps of the method and embodiments described in the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to have the encrypting step be performed with an encryption circuit. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).
Regarding claim 63, Chiang in view of Ralovich and Pelissier teaches the method of claim 61, as set forth above. Pelissier further teaches operating an encryption program ([0103], “ultrasound imaging device 104 encrypts ultrasound image data using a separate protocol”, where the protocol is considered the program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to operate an encryption program. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).
Regarding claim 64, Chiang in view of Ralovich and Pelissier teaches the method of claim 61, as set forth above. Pelissier further teaches ultrasound data is encrypted ([0103], “ultrasound imaging device 104 encrypts ultrasound image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to encrypt ultrasound data. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich and Pelissier as applied to claim 61 above, and further in view of Shaya (US 20120029303).
Regarding claim 65, Chiang in view of Ralovich and Pelissier teaches the method of claim 61, as set forth above. Chiang in view of Ralovich and Pelissier does not specifically teach encrypting patient data. 
However, 
Shaya in a similar field of endeavor teaches encrypting patient data ([0058], “patient device 36 encrypts patient diagnostic information and information identifying the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich and Pelissier to encrypt patient data. The motivation to make this modification is to securely transmit patient information, as recognized by Shaya ([0057]).

Claims 66-67 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Yu et al. (US 20150313578, hereinafter Yu).
Regarding claim 66, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang in view of Ralovich does not specifically teach storing data in a shared memory. 
However, 
([0031], “the cache 20 is a memory, such as…shared graphics and main memory” and [0032], “the cache 20 stores the image information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich to store data in a shared memory. The motivation to apply the known technique of storing data on a shared memory of Yu to the method of Chiang in view of Ralovich would be to allow for the predictable results of having multiple different processors access the shared data.
 Regarding claim 67, Chiang in view of Ralovich and Yu teaches the method of claim 66, as set forth above. Yu further teaches accessing the shared memory with the graphics processing unit ([0032] describes the graphics processing unit accessing the shared data stored in the cache (shared memory) to assemble images to be displayed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich and Yu to have the graphics processing unit access the shared memory. The motivation to make this modification is so that the graphics processing unit can access images to be displayed on the display, as recognized by Yu ([0032]).
Regarding claim 69, Chiang in view of Ralovich and Yu teaches the method of claim 66, as set forth above. Yu further teaches streaming ultrasound video data through the shared memory ([0092], “the processed images may be rendered or created and encoded as compressed image or video streams to the client portable device to display” because the images used to create the video streams are stored in the cache it is understood that the cache is involved with streaming the video data).
. 

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich and Yu as applied to claim 35 above, and further in view of Wang et al. (US 20170249744, hereinafter Wang).
Regarding claim 68, Chiang in view of Ralovich and Yu teaches the method of claim 66, as set forth above. Yu further teaches accessing the shared memory located in the portable medical ultrasound device ([0027] teaches that the cache is located within the display 18, where the cache is considered the shared memory and [0020] teaches that the display 18 is a portable tablet) with the graphics processing unit ([0032] describes the graphics processing unit accessing the shared data stored in the cache (shared memory) to assemble images to be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich and Yu to have the shared memory located within the portable device and the graphics processing unit access the shared memory. The motivation to make this modification is so that the graphics processing unit can access images to be displayed on the display, as recognized by Yu ([0032]).

However, 
Wang in a similar field of endeavor teaches at least one processor and the graphics processing unit access the shared memory ([0243] describes a core memory that includes a graphics processing unit and a central processing unit meaning that both processors have access to the core memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Ralovich and Yu to have at least one processor and the graphics processing unit access the shared memory. The motivation to apply the known technique of having at least one processor and the graphics processing unit access the shared memory of Wang to the method of Chiang in view of Ralovich and Yu would be to allow for the predictable results of having more than one processor perform analysis on the data stored in the shared memory.
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Ryu et al. (US 20170020490, hereinafter Ryu).
Regarding claim 74, Chiang in view of Ralovich teaches the method of claim 35, as set forth above. Chiang further teaches the portable ultrasound device includes a tablet display device ([0069], “housing 102 can be implemented in a tablet”).
Chiang in view of Ralovich does not specifically teach the portable device has a first circuit board stacked over a second circuit board.
However, 
([0060], “the plurality of circuit boards 600 may be arranged in a vertical stacking structure from a top to a bottom of the circuit portion accommodating space in the external housing 500”, [0058] teaches the external housing 500 is a part of the portable ultrasonic diagnostic apparatus and fig. 3 shows that the circuits are mounted on top of an initial circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chiang in view of Ralovich to have the portable device include a first circuit board stacked over a second circuit board. The motivation to make this modification it to free up space, as recognized by Ryu ([0060]).

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 36 above, and further in view of Mullick et al. (US 20150087982, hereinafter Mullick).
Regarding claim 75, Chiang in view of Ralovich teaches the method of claim 36, as set forth above. Chiang further teaches receiving a response to a touchscreen actuated menu of diagnostic operations ([0073] teaches that the user inputs implement at least one of many operational and/or functions of the device and figs. 4A-4C shows that the operations are laid out on the touchscreen in a menu format). 
Chiang in view of Ralovich does not specifically teach wherein one of the diagnostic operations is to detect a cancerous lesion for a breast, liver, or thyroid. 
However, 
([0030], “the method may be performed for detecting a lesion in the breast thereby detect breast cancer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chiang in view of Ralovich to have an operation for detecting a cancerous lesion for a breast, liver, or thyroid. The motivation to make this modification is so that the system can identify whether cancer is present in the ultrasound image, as recognized by Mullick ([0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791